Citation Nr: 0622530	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-01 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for a back disability, 
classified as spondylolisthesis.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for a right knee disability.  

3.  Entitlement to a disability rating in excess of 10 
percent disabling for residuals of a fracture, left tibia 
plateau with arthritis, chondromalacia and laxity of anterior 
cruciate ligament, status post medial meniscectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to July 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 2002 from the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159 (2005).  The veteran is noted to have filed his 
petition to reopen his previously denied claims for service 
connection for a right knee disability and for a low back 
disability, as well as his increased rating claim for a left 
knee disability in June 2002.  Even though the veteran was 
provided with a duty to assist letter in June 2002 which 
addressed the issue of entitlement to an increased rating, 
and addressed entitlement to service connection, to include 
briefly addressing reopening a previously denied claim, this 
letter failed to provide adequate notice mandated by 
Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004) regarding new 
and material evidence needed to reopen his previously denied 
claims, to include the criteria for new and material evidence 
applicable to claims filed on or after August 29, 2001, as is 
the case in this matter.  See 38 C.F.R. § 3.156(a) (2005).  

The VA letter noted that the claim for service connection for 
a right knee and back condition was previously denied by a 
rating decision of August 1998 because the conditions were 
not incurred in service or within one year after service, but 
failed to address the actual basis for the August 1998 denial 
of service connection for a right knee condition to include 
as secondary to a service connected left knee disability.  
Regarding the back disability, the basis for the August 1998 
denial was that there had not been evidence received 
sufficient to reopen a previously denied claim for a back 
disorder and also pointed out that no evidence had been 
received showing that his back disorder was secondary to a 
service-connected left knee disability.  A review of the 
prior final denial of August 1982 reflects that the veteran's 
low back disability was determined to have preexisted his 
service and was not aggravated by it.  The June 2002 letter 
did not address either the criteria for secondary service 
connection or for service connection based on aggravation in 
addressing these claims to be reopened.  

Further, during the pendency of this appeal, the United 
States Court of Appeals (Court) also issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VA's notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal in regards to the increased rating 
claim, the veteran was not provided with notice of the type 
of evidence necessary to establish an effective date, if an 
increased rating were awarded for the claimed disability on 
appeal.  The veteran also was not provided with notice of the 
type of evidence necessary to establish an initial disability 
rating or effective date, if service connection is granted on 
appeal.  

Regarding the claim for entitlement to an increased rating 
for a left knee disability, the veteran's service-connected 
left knee disability is noted to include arthritis, 
chondromalacia and laxity of anterior cruciate ligament.  The 
most recent VA examination addressing this disability is 
dated in September 2002.

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Codes 
5257 or 5259 is also entitled either to a separate 
compensable evaluation under Diagnostic Code 5260 or 5261, if 
the arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.    

After the most recent VA examination was conducted in 
September 2002, VA General Counsel held that separate ratings 
under diagnostic code 5260 (limitation of flexion of the leg) 
and diagnostic code 5261 (limitation of extension of the leg) 
may be assigned for a disability of the same knee.  
VAOPGCPREC 9-2004 (Sept. 17, 2004).  VA Fast Letter 04-22 
further clarified this General Counsel decision and noted 
that all VA examinations must record range of motion findings 
for flexion and extension.  VA Fast Letter 04-22 also pointed 
out that 38 C.F.R. §§ 4.40, 4.45 and 4.59 must still be 
considered and that objective evidence of pain on motion must 
still be considered if there is compensable limitation of 
flexion and extension, although the rules against pyramiding 
would only allow pain on motion to possibly elevate only one 
of the compensable evaluations of motion.  

Thus in light of these changes and in view of the amount of 
time that has passed since the last examination, a new VA 
examination should be undertaken to address the severity of 
the left knee disability to take into account his arthritis 
and any instability that is present.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2005)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  

(a) The VA must send the veteran a 
corrective notice addressing the 
increased rating claim, that: (1) 
notifies the claimant that a schedular or 
extraschedular disability rating is 
determined by applying relevant 
diagnostic codes in the Rating Schedule, 
to provide a disability rating from 0% to 
as much as 100% (depending on the 
disability involved) based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment; (2) and 
explains the information or evidence 
needed to establish an effective date, if 
a higher disability rating is granted, as 
outlined by the Court in Dingess/Hartman, 
supra.   

(b) The VA must also send the veteran a 
corrective notice addressing the new and 
material claims, that: (1) explains the 
information or evidence needed to 
establish new and material evidence to 
reopen a previously denied claim that, by 
itself or when considered with previous 
evidence of record, relates to an 
unestablished fact necessary to 
substantiate the claim, that is neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial and raises a reasonable 
possibility of substantiating the claim. 
(2) informs him of what information or 
evidence VA has or will seek to provide; 
(3) regarding the claim to reopen the 
right knee claim, the notice should 
address the criteria for secondary 
service connection, (4) regarding the 
claim to reopen the low back claim, the 
notice should address the criteria for 
secondary service connection as well as 
address the criteria for aggravation of a 
pre-existing disability (5) Should his 
claim be reopened, the veteran should be 
supplied with a notice that explains the 
information or evidence needed to 
establish entitlement to an initial 
disability rating and an effective date, 
as outlined by the Court in 
Dingess/Hartman, supra.

(c) The notice regarding both the new and 
material and increased rating issues must 
also (1) informs him of what he needs to 
provide; (2) what information VA has or 
will provide; and (3) request or tell the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  After completion of the above, the 
VBA AMC should schedule the veteran for a 
VA orthopedic examination to determine 
the nature and extent of his service-
connected left knee disability.  The 
claims file, should be made available to 
and reviewed by the examiner(s) in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, and note (1) 
whether the veteran does or does not have 
recurrent subluxation or lateral 
instability of the left knee, (2) the 
extent of arthritis of the left knee 
shown by X-ray and (3) the active and 
passive range of motion of the left knee 
in degrees.  The examiner also should 
comment on the functional limitations 
caused by the veteran's service-connected 
left knee disability.  It is requested 
that the examiner address the following 
questions:

(a) Does the left knee disability cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy?  If the 
severity of these manifestations cannot 
be quantified, the examiner should so 
indicate.  The examiner must also address 
the severity of painful motion from 
intermediate degrees to severe.  The 
examiner should also note at what degree 
in the range of motion that pain is 
elicited as well as the severity of such 
pain.  

(b) With respect to subjective complaints 
of pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings; whether 
any pain is visibly manifested upon 
palpation and movement of the left knee; 
and whether there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment of the 
knee due to pain attributable to the 
service-connected disability.  

(c) If muscle atrophy attributable to the 
service-connected left knee disability is 
noted to be present in the left knee, the 
examiner should comment on the muscle 
group(s) affected and the extent and 
severity of muscle atrophy.

(d) The examiner must discuss what is the 
effect of all noted manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation.  

3.  After completion of the above, the RO 
should readjudicate the veteran's claims 
seeking to reopen previously denied 
claims of service connection for a low 
back disorder and for a right knee 
disorder.  Regarding the increased rating 
claim it should include consideration of 
VAOPGCPREC 9-2004 and 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a Diagnostic Codes 5003, 
5010, 5257, 5260, 5261, 5262 (2005).  The 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  An 
appropriate period of time should be 
allowed for response before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



